UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

ROBERT HAMPTON III,                          )
                                             )
                Plaintiff,                   )
                                             )
                v.                           )    Civil Case No. 10-1061 (RJL)
                                             )
GOVERNMENT OF THE DISTRICT                   )
OF COLUMBIA, et al.,                         )
                                             )
                 Defendants.                 )


                                        ORDER

      F or the reasons set forth in the Memorandum Opinion entered this I ta;-;;f -
February 2011, it is hereby

          ORDERED that defendants' Motion to Dismiss [#4] is GRANTED; and it is
further

          ORDERED that the above-captioned case is DISMISSED with prejudice.

          SO ORDERED.




                                                 United States District Judge